Citation Nr: 0620164	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left clavicle fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right ankle sprain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to December 
1990 and from October 1991 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO by which the 
RO, in pertinent part, granted an increased rating of 20 
percent for the veteran's service-connected residuals of a 
left clavicle fracture and an increased rating of 10 percent 
for the veteran's service-connected residuals of a right 
ankle sprain.  The veteran expressed disagreement with the 
increased ratings assigned by the RO.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.

In April 2006, the veteran testified at a hearing before the 
undersigned, which took place at the RO.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left 
clavicle fracture are manifested by no more than discomfort 
with range of arm motion to at least shoulder level.

2.  The veteran's service-connected residuals of a right 
ankle sprain are manifested by no more than a moderate 
disability picture.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of a left clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code 5203-5201 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in June 2002 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In the March 2006 letter, the RO notified the 
veteran regarding effective dates as required pursuant to the 
holding in Dingess.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are copies of VA medical examination reports.  The veteran 
has identified no other evidence, medical and otherwise, in 
support of his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  



Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Left shoulder 

The veteran's service-connected residuals of a left clavicle 
fracture have been rated 20 percent disabling by the RO under 
the provisions of Diagnostic Code 5203-5201  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5203-5201.  

On August 2002 VA joints examination, the examiner indicated 
that the veteran was right handed.  On August 2002 VA bones 
examination, the veteran complained of chronic left shoulder 
pain with stiffness and asserted that left shoulder movement 
caused increased pain.  The veteran reported chronic 
symptoms, which were worse with any movement to include 
overhead lifting, pushing, pulling, or strenuous activity of 
the left shoulder.  Symptoms were alleviated by rest and 
over-the-counter analgesics.  Flare-ups had a moderate to 
severe impact.  There was no additional limitation due to 
pain.  Objectively, the examiner noted a bony prominence at 
the midclavicular site on the left.  There was also a history 
of left shoulder malunion according to the examiner.  There 
was tenderness around the fracture site.  Painful movement of 
the left shoulder was noted, but there was no weakness, 
erythema, or warmth.  Left shoulder range of motion was 
painful.  Left shoulder flexion was from zero to 180 degrees 
with pain after 90 degrees.  Left shoulder abduction was from 
zero to 160 degrees with pain from 90 degrees.  Left shoulder 
internal rotation was from zero to 70 degrees with pain from 
45 degrees.  Left shoulder external rotation was from zero to 
90 degrees with pain from 45 degrees.  There was no left 
shoulder tenderness and no acute inflammatory signs.  The 
examiner diagnosed a remote left clavicular fracture with 
malunion and residuals as well as left shoulder painful range 
of motion with mild limitation secondary to the foregoing.  

On March 2004 VA bones examination, the veteran complained of 
discomfort in the left clavicular area made worse with 
repetitive movement and with stressful activities such as 
heavy lifting.  The veteran used analgesics to ease symptoms.  
Objectively, the examiner noted a mild disturbance in the 
contour of the mid left clavicle area consistent with an old 
fracture.  There was no malunion, nonunion, loose motion, or 
false joint.  There was no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat.  Moreover, 
according to the examiner, there was no evidence of left 
shoulder ankylosis.  Left shoulder forward flexion was from 
zero to 160 degrees, abduction was from zero to 160 degrees, 
and internal and external rotation was from zero to 90 
degrees.  There was evidence of left shoulder discomfort with 
forward flexion at 90 degrees and abduction of 90 degrees.  
There was no evidence of additional limitation caused by 
pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  An X-ray study of the left clavicle 
revealed a healed fracture deformity.  A left shoulder X-ray 
study yielded negative results.  The examiner diagnosed an 
old fracture of the left clavicle with residual discomfort.  
The examiner also assessed that the veteran's service-
connected left shoulder disability did not significantly or 
adversely affect his normal occupational and daily 
activities.  

At his April 2006 hearing, the veteran complained of pain on 
lifting the left arm, when lifting heavy objects, and when 
pushing or pulling.  He expressed concern that his disability 
might worsen in the future.  

Under Diagnostic Code 5203, a 20 percent rating is warranted 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The veteran cannot receive additional compensation under 
Diagnostic Code 5203 because he is in receipt of the maximum 
compensation available under its provisions.  Id.

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability:

To 25 degrees from side -- 40% major; 30% minor

Midway between side and shoulder level -- 30% major; 20% 
minor

At shoulder level -- 20% major and minor

38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

The veteran is not entitled to an evaluation in excess of 20 
percent under Diagnostic Code 5201 because he retains left 
arm motion to shoulder level without pain.  Thus, he is not 
entitled to a 30 percent evaluation for his left (minor) 
shoulder disability, as this would entail limitation of 
motion to 25 degrees from side, which has not been shown.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a 
preponderance of the evidence is against the claim for a 
higher evaluation for residuals of a left clavicle fracture.

The Board notes that an evaluation in excess of 20 percent 
for the veteran's service-connected left shoulder disability 
is not warranted under Diagnostic Code 5200, as this would 
require left shoulder ankylosis, which has not been shown.  
38 C.F.R. § 7.71a, Diagnostic Code 5200 (relating to 
scapulohumeral articulation, ankylosis).

An increased rating under Diagnostic Code 5202 is not 
warranted because Diagnostic Code 5202 applies to other 
impairment of the humerus, and the humerus is not implicated 
in the veteran's service-connected disability.  Indeed, it is 
the left clavicle that was injured in service.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2005) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2005) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
The Board concludes that no further compensation is warranted 
under these provisions.  The latest evidence has not 
indicated weakened movement, incoordination, or excess 
fatigability, and no additional disability beyond that shown 
on range of motion measurements has been identified.

Right ankle

The veteran's service-connected residuals of a right ankle 
sprain have been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 5271.  38 C.F.R. § 4.71a.  

On August 2002 VA joints examination, the veteran complained 
of chronic right ankle pain with stiffness and occasional 
swelling.  Pain was intermitted and lasted a few hours.  The 
veteran used analgesics to treat symptoms.  Symptoms were 
worse with running, standing, and walking.  Right ankle 
plantar flexion was from zero to 30 degrees with pain.  
Inversion was from zero to 20 degrees with pain.  Eversion 
was from zero to 10 degrees with pain.  A right ankle X-ray 
study was normal, and the examiner diagnosed remote right 
ankle pain with residuals.  

On March 2004 VA joints examination, the veteran complained 
of residuals right ankle discomfort with prolonged standing 
or walking.  The veteran denied any history of instability, 
swelling, inflammation, or locking of the right ankle.  The 
veteran did not require a right ankle brace, and he used 
over-the-counter analgesics to treat symptoms.  There was no 
evidence of pain on motion, and there was no additional 
limitation of function due to pain, fatigue, weakness, or 
lack of endurance.  There was no evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Gait, 
posture, and balance were normal, and there was no right 
ankle ankylosis.  Right ankle dorsiflexion was from zero to 
20 degrees, plantar flexion was from zero to 45 degrees, 
inversion was from zero to 30 degrees, and eversion was from 
zero to 20 degrees.  An X-ray study indicated a normal right 
ankle.  The examiner diagnosed an old right ankle sprain and 
opined that the veteran's service-connected right ankle 
disability did not significantly affect the veteran's normal 
occupational and daily activities.  

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion of the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Twenty percent is the maximum 
disability rating under this code.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).

The Board observes in passing that the words "moderate" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  The Board 
observes in passing that "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

The veteran's right ankle range of motion has been shown to 
be within normal limits on the latest VA orthopedic 
examination.  Thus, his right ankle limitation of motion 
cannot be said to be "marked," and a 20 percent evaluation 
under Diagnostic Code 5271 is denied.  Id.; 38 C.F.R. § 4.71, 
Plate II; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board observes that the veteran cannot benefit from other 
diagnostic codes relevant to the ankle.  Diagnostic Codes 
5270 and 5272 require the presence of ankylosis, which has 
not been shown.  38 C.F.R. § 4.71a.  The astragalus is 
implicated in Diagnostic Codes 5273 and 5274.  The astragalus 
is not involved herein.  Thus, these provisions do not apply.  
Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  No additional compensation is warranted 
under these provisions because functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements has not been shown 
on March 2004 VA examination.  Furthermore, the evidence does 
not reflect right ankle weakened movement, excess 
fatigability, or incoordination.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
regarding both issues on appeal but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards regarding either disability on appeal.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met in regard to 
either issue on appeal herein.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making its determinations herein, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence regarding either disability on 
appeal to otherwise warrant a favorable decision with respect 
to either.

The Board advises the veteran that he may submit claims for 
increase in the future if his service-connected disabilities 
increase in severity.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


